  LAURA CURRAN                                                            JARED A. KASSCHAU
  County Executive                                                           County Attorney




                                     COUNTY OF NASSAU
                             OFFICE OF THE COUNTY ATTORNEY




                                        October 26, 2020

VIA ECF

Hon. LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East, Courtroom 4H North
Brooklyn, New York 11202

       Re: Hall v. Nassau County, No. 2:19-cv-893-LDH-CLP (E.D.N.Y.)

Dear Judge Hall:

        I represent the defendants in the above referenced matter (“Defendants”), and am
writing in response to a letter filed by Plaintiffs on October 22, 2020. Plaintiffs’ letter annexed
the Seventh Circuit’s decision in A.F. Moore & Assocs. Inc. v. Pappas, 948 F.3d 889 (7th Cir.
2020). While Plaintiffs suggest the decision in A.F. Moore related to the Tax Injunction Act,
28 U.S.C. § 1341 (“TIA”), supports their opposition to Defendants’ motion to dismiss, it does
not. A.F. Moore concerned far different facts than in Hall, as discussed below.              In A.F.
Moore, the plaintiffs were completely unable to litigate their constitutional equal protection
claim in Illinois state court because of state law which prevented the state court from
considering the tax assessor’s intent in considering tax objections, and also prevented the
plaintiffs from naming the tax assessor as a defendant in state court. In fact, the defendants in
that case conceded that the plaintiffs could not bring their constitutional claim in state court as
a result of the state law’s limitations. The Court noted that the defendants’ concessions in the
case “make a potentially complex issue a great deal simpler.” A.F. Moore, 948 F.3d at 896.
The Court also stated that A.F. Moore was a “rare case in which taxpayers lack an adequate
state-court remedy.” Id. at 891. W

        By contrast, in Hall, Plaintiffs make quite a different claim – that they will be unable
to effectively litigate their case in state court because they assume they will not be able to (1)
proceed with a class action as a result of the government operations rule and (2) present
evidence of properties beyond those in their immediate vicinity. However, none of Plaintiffs’
arguments in relation to the alleged insufficiency of state level processes have been conceded
by Defendants as they were in A.F. Moore. To the contrary, Defendants have set out the
reasons why Plaintiffs’ arguments on these points fail in Defendants’ motion to dismiss



                    ONE WEST STREET – MINEOLA, NEW YORK 11501-4820
                            516-571-3056, FAX 516-571-6684, 6604
briefing.1 In particular, it is not certain whether or not the government operations rule will, in
fact, prevent Plaintiffs to proceed as a class in state court. Further, to even be considered for
class certification Plaintiffs must satisfy the stringent requirements for class certification,
including numerosity, commonality, typicality, and adequacy of the named representatives. In
addition, if Plaintiff litigates in state court, the state court judge would retain the discretion to
consider evidence of properties outside Plaintiffs’ immediate vicinity, if appropriate. Unlike
in A.F. Moore, Hall is not a case where Plaintiffs lack an adequate forum to litigate their
claims at state the level. Therefore the Seventh Circuit’s decision in A.F. Moore, which is
non-binding on this court, offers no support to Plaintiffs in Hall.

        Defendants also respectfully seek to draw the Court’s attention to a summary order
issued by the Second Circuit on October 19, 2020 in MLB Enters. v. New York State Dep't of
Taxation & Fin., 2020 U.S. App. LEXIS 32898 (2d Cir. 2020) (Summary Order) related to
the TIA’s subject matter jurisdiction requirement. A copy of that order is attached to this
letter as Exhibit A. In the order, the Second Circuit upheld the Southern District of New
York’s dismissal of a federal lawsuit brought by the plaintiffs challenging an assessment of
sales tax. The Second Circuit reaffirmed that plain, speedy and efficient remedies are
available at state level in New York. As such, under the TIA, and in accordance with the
principle of comity, the federal court had no subject matter jurisdiction over the dispute in that
case.

        As the Court is aware, Defendants in Hall argued in support of their motion to dismiss
that Plaintiffs’ complaint be dismissed because this Court lacks subject matter jurisdiction
under the TIA and due to the principle of comity. The Second Circuit’s recent decision in
MLB Enterprises, Corp. serves to support Defendants’ position.


Respectfully submitted,


/s/ Laurel R. Kretzing
Laurel R. Kretzing


cc: All counsel of record, via ECF




1 Defendants’ Reply Memorandum of Law in Further Support of Motion to Dismiss Class Action
Complaint, filed in Hall, et al. v. Nassau County,. et al, No. 2:19-cv-00893 (E.D.N.Y.), at 6-9.
                                                2
EXHIBIT A
     Neutral
As of: October 25, 2020 9:52 PM Z


                 MLB Enters. v. New York State Dep't of Taxation & Fin.
                                United States Court of Appeals for the Second Circuit
                                             October 19, 2020, Decided
                                                       20-993

Reporter
2020 U.S. App. LEXIS 32898 *

                                                            HOLDINGS: [1]-The district court did not err in finding
                                                            the Tax Injunction Act (TIA), 28 U.S.C.S. § 1341,
                                                            prevented the court from exercising subject matter
MLB ENTERPRISES, CORP., Plaintiff-Appellant, v.             jurisdiction and, as such, prohibited the court from
NEW YORK STATE DEPARTMENT OF TAXATION                       entertaining plaintiff's action because plaintiff sought a
AND FINANCE, COMMISSIONER OF THE NEW YORK                   declaratory judgment that the tax assessments against it
STATE DEPARTMENT OF TAXATION AND FINANCE.                   were invalid and an injunction barring New York from
Defendants-Appellees.                                       enforcing its tax law, which plainly constituted the type
                                                            of interference in state court proceedings that the TIA
                                                            was meant to prevent; plaintiff could seek judicial review
                                                            of the Tax Tribunal's decision in a N.Y. C.P.L.R. art. 78
Notice: PLEASE REFER TO FEDERAL RULES OF                    proceeding in New York state court and could also seek
APPELLATE PROCEDURE RULE 32.1 GOVERNING                     declaratory relief in state court.
THE CITATION TO UNPUBLISHED OPINIONS.




Prior History: [*1] Appeal from a judgment of the           Outcome
United States District Court for the Southern District of   Judgment affirmed.
New York (Furman, J.).


MLB Enters. v. New York State Dep't of Taxation & Fin.,
2020 U.S. Dist. LEXIS 32740, 2020 WL 917257                 LexisNexis® Headnotes
(S.D.N.Y., Feb. 26, 2020)




Core Terms
                                                                Civil Procedure > Appeals > Standards of
scrip, speedy, Injunction, declaratory                          Review > Clearly Erroneous Review

                                                                Civil Procedure > Appeals > Standards of
                                                                Review > De Novo Review

Case Summary                                                    Civil Procedure > Appeals > Standards of
                                                                Review > Questions of Fact & Law

Overview                                                        Civil Procedure > ... > Responses > Defenses,
                                                                                                            Page 2 of 5
                                            2020 U.S. App. LEXIS 32898, *1

    Demurrers & Objections > Motions to Dismiss                tax assessments meet the plain, speedy and efficient
                                                               standard.
HN1[ ] Standards of Review, Clearly Erroneous
Review
                                                                   Tax Law > State & Local Taxes > Sales
On appeal from a judgment dismissing a suit for lack of
                                                                   Taxes > Exempt Sales
subject matter jurisdiction, an appellate court reviews a
district court's factual determinations for clear error, and
                                                                   Tax Law > State & Local Taxes > Use
legal conclusions de novo.
                                                                   Taxes > Limitations on Tax

                                                               HN4[      ] Sales Taxes, Exempt Sales
    Civil Procedure > ... > Federal & State
    Interrelationships > Anti-Injunction Act > Tax Anti-       N.Y. Tax Law § 1138(a)(4) does not apply to officers,
    Injunction Act                                             directors, or employees of corporations.

    Tax Law > Federal Tax Administration &
    Procedures > Tax Injunction Act
                                                                   Tax Law > State & Local Taxes > Administration &
                                                                   Procedure > Assessments
    Governments > Courts > Judicial Comity
                                                               HN5[      ] Administration & Procedure, Assessments
HN2[   ] Anti-Injunction Act, Tax Anti-Injunction Act
                                                               New York courts make an exception to the requirement
The Tax Injunction Act provides that federal courts shall
                                                               that taxpayers make exclusive use of the administrative
not enjoin, suspend or restrain the assessment, levy or
                                                               process when a tax statute is alleged to be
collection of any tax under State law where a plain,
                                                               unconstitutional, by its terms or application, or where the
speedy and efficient remedy may be had in the courts of
                                                               statute is attacked as wholly inapplicable.
such State. 28 U.S.C.S. § 1341. This prohibition is
jurisdictional and operates to strip the federal courts
from exercising subject matter jurisdiction over claims
for both declaratory and injunctive relief. An analogous
prohibition extends to claims for damages under 42
U.S.C.S. § 1983 through the principle of comity.               Counsel: For Plaintiff-Appellant: JENNIFER M.
                                                               KINSLEY, Kinsley Law Office (Daniel A. Silver, Silver &
                                                               Silver LLP, New Britain, CT, on the brief), Cincinnati,
                                                               Ohio.
    Civil Procedure > ... > Federal & State
    Interrelationships > Anti-Injunction Act > Tax Anti-
    Injunction Act                                             For Defendants-Appellees: CAROLINE A. OLSEN,
                                                               Assistant Solicitor General (Barbara D. Underwood,
    Tax Law > Federal Tax Administration &                     Solicitor General, and Steven C. Wu, Deputy Solicitor
    Procedures > Tax Injunction Act                            General, on the brief), for LETITIA JAMES, Attorney
                                                               General for the State of New York.
HN3[   ] Anti-Injunction Act, Tax Anti-Injunction Act

New York provides a plain, speedy and efficient remedy
within the meaning of the Tax Injunction Act. A state          Judges: Present: DEBRA ANN LIVINGSTON, Chief
provides taxpayers with plain, speedy and efficient relief     Judge, DENNY CHIN, Circuit Judge, KATHERINE
where the available state-court procedures satisfy             POLK FAILLA, District Judge.*
certain minimal procedural criteria, including a full
hearing and judicial determination at which a taxpayer
may raise any and all constitutional objections to the
tax. The United States Supreme Court has previously            * Judge Katherine Polk Failla, of the United States District
concluded that New York's procedures for challenging           Court for the Southern District of New York, sitting by
                                                               designation.
                                                                                                           Page 3 of 5
                                            2020 U.S. App. LEXIS 32898, *1

Opinion                                                        room' rentals, bar sales, coat check and general door
                                                               admissions, and had not remitted sales tax for
                                                               transactions conducted in 'scrip.'" The auditors also
                                                               found that MLB had not maintained records
SUMMARY ORDER                                                  demonstrating that it ultimately remitted to its dancers
                                                               the money received in relation to purchases of scrip. On
UPON DUE CONSIDERATION, IT IS HEREBY                           December 1, 2016, NYSDTF issued Notices of
ORDERED, ADJUDGED, AND DECREED that the                        Determination indicating that MLB and Anthony Capeci,
judgment of the district court is AFFIRMED.                    MLB's president and sole corporate officer, owed
                                                               several million dollars in unpaid taxes, penalties, and
Plaintiff-Appellant MLB Enterprises, Corp. ("MLB")             interest. The NYSDTF considered Capeci jointly liable
appeals from a February 26, 2020 decision of the district      with MLB for the full amount as an "Officer/Responsible
court dismissing its complaint for lack of subject matter      Person" under §§ 1138(a), 1131(1), and 1133 of the
jurisdiction pursuant to Federal Rule of Civil Procedure       New York Tax Law.
12(b)(1). We affirm the district court's dismissal and
conclude that the Tax Injunction Act ("TIA"), 28 U.S.C. §      After a hearing before the Bureau of Conciliation and
1341, prevented the district court from exercising             Mediation Services, MLB and Capeci appealed the
subject matter jurisdiction over this matter. HN1[ ] On        Notices of Determination through New York State's
appeal from a judgment dismissing a suit for lack of           administrative tax appeal process. On March 23, 2019,
subject matter jurisdiction, [*2] we review a district         MLB and Capeci submitted petitions requesting review
court's factual determinations for clear error, and legal      by the Division of Tax Appeals. An evidentiary hearing
conclusions de novo. Lotes Co. v. Hon Hai Precision            was held before an ALJ [*4] on January 29, 2020, and
Indus. Co., 753 F.3d 395, 403 (2d Cir. 2014). We               a separate evidentiary hearing was set for Capeci in
assume the parties' familiarity with the underlying facts,     September 2020.
the procedural history of the case, and the issues on
appeal.                                                        While these state administrative proceedings were
                                                               pending, MLB filed this action below, challenging the tax
                                                               assessments under 42 U.S.C. § 1983 and N.Y. C.P.L.R.
1. Background & Prior Proceedings                              § 3001. Seeking a declaratory judgment that the tax
                                                               assessments were invalid and an injunction barring their
MLB brought suit in the court below against the New            enforcement, MLB argued that scrip sales and rental
York State Department of Taxation and Finance                  party room charges are not taxable under New York
("NYSDTF") and its Commissioner (collectively,                 law. MLB also argued that taxing the sale of scrip
"Defendants-Appellees") on May 22, 2019, challenging           violates its due process rights under the Fourteenth
MLB's assessment for several million dollars in unpaid         Amendment and the New York State Constitution
taxes and seeking declaratory and injunctive relief. MLB       because it would require it to retain entertainers' tips in
disputes its assessment pertaining to its strip club,          violation of the Fair Labor Standards Act, and the New
"Lace," which it owned and operated until the club             York Labor Law. On July 26, 2019, the Defendants-
closed in 2018. At the crux of its dispute is an alternative   Appellees filed a motion to dismiss for lack of subject
currency called "scrip," which patrons of Lace would use       matter jurisdiction, which the district court granted on
to tip dancers who performed at the club. Scrip was sold       February 26, 2020.
at Lace for purchase with a credit card, which had the
benefit of avoiding ATM limits. MLB contracted with
Metro Enterprises Corp. ("Metro") to facilitate the sale of    2. The Tax Injunction Act
scrip. Neither MLB nor Metro reported the sale of scrip
in its gross taxable receipts and instead both claim to        HN2[ ] The TIA provides that federal courts "shall not
have treated the scrip as "gratuities belonging to the         enjoin, suspend or restrain the assessment, levy or
entertainers."                                                 collection of any tax under State law where a plain,
                                                               speedy and efficient remedy may be had in the courts of
NYSDTF [*3] conducted an audit of Lace's operations            such State." 28 U.S.C. § 1341. This prohibition is
for the period beginning March 1, 2010 and extending           jurisdictional and operates to strip the federal courts
through February 28, 2014. NYSDTF determined that              from exercising subject [*5] matter jurisdiction over
MLB "had underreported amounts received for 'party             claims for both declaratory and injunctive relief. See
                                                                                                           Page 4 of 5
                                            2020 U.S. App. LEXIS 32898, *5

Bernard v. Village of Spring Valley, 30 F.3d 294, 297          even assuming arguendo that this claim is relevant to its
(2d Cir. 1994). An analogous prohibition extends to            challenge to New York's procedures, New York's
claims for damages under 42 U.S.C. § 1983 through the          statutory requirement does not apply to officers,
principle of comity. See Long Island Lighting Co. v.           directors, or employees of corporations. Id. Therefore,
Town of Brookhaven, 889 F.2d 428, 431 (2d Cir. 1989)           Capeci—who is jointly liable for the same assessments
(noting that there is "no significant difference" between      as MLB—could himself bring an Article 78 proceeding.
the "'plain, speedy and efficient' standard set forth in the   See Franchise Tax Bd. of Cal. v. Alcan Aluminum Ltd.,
[TIA] and the 'plain, adequate, and complete' standard         493 U.S. 331, 339, 110 S. Ct. 661, 107 L. Ed. 2d 696
governing comity" (quoting Fair Assessment in Real             (1990) ("[Taxpayers'] inability to bring [*7] state-court
Estate Ass'n v. McNary, 454 U.S. 100, 116 n.8, 102 S.          challenges in their own names is not determinative
Ct. 177, 70 L. Ed. 2d 271 (1981))).                            where, as here, they control entities that can bring such
                                                               challenges. To rule otherwise would be to elevate form
MLB is seeking a declaratory judgment that the tax             over substance.").
assessments against it are invalid and an injunction
barring New York from enforcing its tax law. Therefore,        HN5[ ] Further, MLB can also seek declaratory relief in
its suit plainly constitutes the type of interference in       state court. See Bankers Tr. Corp. v. N.Y.C. Dep't of
state court proceedings that the TIA is meant to prevent.      Fin., 1 N.Y.3d 315, 321, 805 N.E.2d 92, 773 N.Y.S.2d 1
See Entergy Nuclear Vt. Yankee, LLC v. Shumlin, 737            (2003) (explaining that New York courts make an
F.3d 228, 234 (2d Cir. 2013) (noting that the TIA aims to      exception to the requirement that taxpayers make
"prevent[] the federal judiciary from interfering with the     "exclusive" use of the administrative process when a tax
state collection of revenues"). MLB's position is that the     statute is "alleged to be unconstitutional, by its terms or
TIA does not apply because no remedy in New York               application, or where the statute is attacked as wholly
state court "[is] actually available to [it]." We reject the   inapplicable" (quotation marks omitted)). While MLB
contention.                                                    argues otherwise, it points to a case that did not involve
                                                               constitutional claims. See Metro Enters. Corp. v. Dep't
HN3[ ] New York provides a "plain, speedy and                  of Taxation & Fin., 171 A.D.3d 1377, 98 N.Y.S. 3d 652
efficient" remedy within the meaning of the TIA. A state       (2019). The other case on which it relies, Dennis v. 44th
provides taxpayers with "plain, speedy and efficient"          Enters. Corp., 2019 N.Y. Misc. LEXIS 4506, 2019 WL
relief "where the available state-court procedures satisfy     3802394 (Sup. Ct. N.Y. Cty.), does not shake our view
certain 'minimal procedural criteria,' including a 'full       that New York state courts offer a "plain, speedy and
hearing [*6] and judicial determination at which [a            efficient" remedy for constitutional claims. The supreme
taxpayer] may raise any and all constitutional objections      court in Dennis did reach the merits of the plaintiff's
to the tax.'" Entergy Nuclear, 737 F.3d at 233-34              complaints, finding that "[i]n any event, [the NYSDTF] is
(alteration in original) (quoting Rosewell v. LaSalle Nat'l    not . . . violating the constitutional rights of the
Bank, 450 U.S. 503, 512, 514, 101 S. Ct. 1221, 67 L.           defendants-stakeholders by requiring them to violate the
Ed. 2d 464 (1981)). The Supreme Court has previously           New York Labor Law in order to comply with the Tax
concluded that New York's procedures for challenging           Law." 2019 N.Y. Misc. LEXIS 4506, [WL] at *9
tax assessments meet the "plain, speedy and efficient"         (alterations and quotation marks omitted). Further,
standard. See Tully v. Griffin, Inc., 429 U.S. 68, 74-77,      CMSG Restaurant Group, LLC v. State of New York,
97 S. Ct. 219, 50 L. Ed. 2d 227 (1976); see also Long          145 A.D.3d 136, 141, 40 N.Y.S.3d 412 (N.Y. App. Div.
Island Lighting Co., 889 F.2d at 431 ("Because New             2016), remains good [*8] law. See id. ("[B]ecause
York provides several remedies which afford [the               plaintiffs challenge the tax laws as unconstitutional . . .
taxpayer] an opportunity to raise all constitutional           these claims are not limited by an exclusive
objections to the real property taxes imposed, . . . the       administrative remedy . . . ."). Accordingly, MLB
Tax Injunction Act bar[s] access to federal court.").          provides no reason to conclude that New York lacks a
                                                               "plain, speedy and efficient" remedy for purposes of the
Here, MLB can seek judicial review of the Tax Tribunal's       TIA. Therefore, the district court did not err in finding
decision in an Article 78 proceeding in New York state         that it was prohibited from entertaining MLB's action.
court. N.Y. Tax Law §§ 1138(a)(4), 2016. MLB argues
that it cannot bring such a proceeding because it does         ***
not have the financial means to make prepayment or
post a bond as required to begin an Article 78                 We have considered MLB's remaining arguments and
proceeding, N.Y. Tax Law § 1138(a)(4). HN4[ ] But              find them to be without merit. Accordingly, we AFFIRM
                                                                       Page 5 of 5
                                      2020 U.S. App. LEXIS 32898, *8

the judgment of the district court.


  End of Document
